Citation Nr: 0018125	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  95-29 147	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical & Regional Office in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for right hand 
carpal tunnel syndrome, currently rated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for right shoulder 
traumatic arthritis, residuals of acromioclavicular joint 
repair, currently rated as 20 percent disabling.  

3.  Entitlement to a compensable evaluation for a right 
ovarian cyst.  

4.  Entitlement to a compensable evaluation for sinusitis.  

5.  Entitlement to special monthly compensation due to loss 
of use of the right arm.  

6.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1976 to July 1993.  

2.	In June 2000, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



